DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 8/16/2021, the following has occurred: Claims 1, 8, and 15 have been amended; Claims 6, 7, 13, 14, 19, and 20 have been canceled.
Claims 1 – 5, 8 – 12, and 15 – 18 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 5), machine (claims 15 – 18), and manufacture (claims 8 – 12) which recite steps of 
a computer identifying one or more drug similarity measures between one or more drugs, wherein the one or more drug similarity measures include chemical-protein interactome profile and measures selected from the group comprising chemical structure, drug target, mechanism of action, anatomical therapeutic chemical, metabolizing enzyme, medical subject headings category, side effect, physiological effect, and pathway;
the computer identifying one or more disease similarity measures between one or more diseases, wherein the one or more disease similarity measures include disease 
the computer identifying one or more interactions between the one or more drugs and the one or more diseases;
the computer generating a knowledge graph by calculating one or more drug-disease feature vectors based on one or more of the one or more interactions, the one or more drug similarity measures, and the one or more disease similarity measures;
the computer performing entity resolution through statistical disambiguation on the knowledge graph; and
the computer calculating a first probability indicating whether a first drug of the one or more drugs will interact with a first disease of the one or more diseases based on a model, wherein the model is trained based on the one or more drug-disease feature vectors.
These steps of claims 1 – 5, 8 – 12, and 15 – 18, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language, identifying in the context of this claim encompasses a mental process of the user.  Similarly, the limitation of calculating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of claims 1 – 5, 8 – 12, and 15 – 18, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.  The claims calculate a probability. A shown in paragraph 3 (Emphasis added):
[0003] Embodiments of the present invention disclose a method, a computer program product, and a computer system for predicting drug and disease interactions. A computer identifies one or more drug similarity measures between one or more drugs and one or more disease similarity measures between one or more diseases. In addition, the computer identifies one or more interactions between the one or more drugs and the one or more diseases, then calculates one or more drug-disease feature vectors based on the one or more interactions, the one or more drug similarity measures, and the one or more disease similarity measures. Furthermore, the computer calculates a first probability indicating whether a first drug of the one or more drugs will interact with a first disease of the one or more diseases based on a model, wherein the model is trained based on the one or more drug-disease feature vectors.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, reciting particular aspects of how the invention may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a computer…” amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 5, 9 – 13, and 16 – 18), additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 5, 8 – 12, and 15 – 18; identifying, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculating, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 5, 9 – 12, and 16 – 18, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, modeling, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 8 – 12, and 15 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include within the last limitation, “a model.”  However, the breadth of this means that it includes every model.  The Specification describes models such as linear regression models and service models.  Which of these is most appropriate?  What the Applicant possessed is not disclosed.
The word “model” appears 39 times within the Specification.  Selected quotes: (Emphasis added)
Paragraph 29, “What's more, interaction prediction program 142 is capable of generating drug-disease pair feature vectors and building a model describing the effect of the similarity features on a likelihood of an interaction between candidate drug-disease pairs.”
drug classification reference model data from the National Drug File - Reference Terminology (NDF-RT).”
Paragraph 35, “In order to overcome other challenges associated with constructing a unified view of the data …statistical disambiguation (e.g., cosine similarity, edit distance, or language model techniques) or through semantic analysis by examining the conceptual property of entities.”
Paragraphs 61 - 64, quoted in entirety
[0061] Interaction prediction program 142 builds adjusted logistic regression models (step 212). In machine learning, algorithms are formed into mathematical models used to learn from and make predictions on data. In typical practice, building the model requires three datasets having a same probability distribution, known as a training dataset, a validation dataset, and a test dataset. The training dataset is used to train candidate algorithms, while the validation dataset is used to compare the performance of the algorithms and decide which one utilize. Lastly, the test dataset is used to obtain the performance characteristics of the chosen algorithm, including an accuracy, sensitivity, specificity, F-measure, and so on. In the example embodiment, interaction prediction program 142 constructs models which implement logistic regression, however other models may be implemented in other embodiments. In statistics, regression analysis is a set of statistical processes for estimating the relationships among variables, with particular usefulness for analysing data having several variables deterministic of a dependent variable. Such analyses focus on determining how each of the one or more independent variables affect the outcome of the dependent variable, which is often measured with a dichotomous variable in which there are only two possible outcomes. In the example embodiment, such logistic regression techniques are captured in adjusted models that process the drug and disease similarity features above, while using the known drug-disease interactions as training labels, to output interaction scores indicating a likelihood of a drug-disease pair interacting.
[0062] Thus, in the example embodiment, interaction prediction program 142 constructs a model using at least one training subset of the known drug-disease interactions as training data and the drug/disease similarity features identified above as variables. By indicating which known drug-disease pairs result in an outcome having an interaction and those that do not (e.g., [0,1] using a dichotomous variable), interaction prediction program 142 trains a model that 
[0063] Continuing the earlier introduced example, interaction prediction program 142 builds adjusted logistic regression models describing the effect drug and disease features have on a likelihood of a drug-disease pair having an interaction.
[0064] Interaction prediction program 142 selects a model and interaction score threshold (step 214). In the example embodiment, interaction prediction program 142 constructs several logistic regression models describing the effect of the variables (i.e., drug and disease similarity features) on the output (i.e., presence of an interaction) and tests each model using a validation subset of the known drug-disease interaction data. In the example embodiment, interaction prediction program 142 may use various model fitting techniques to select a model which best fits the validation dataset, including methods such as the rule of ten, maximum likelihood estimation, iteratively reweighted least squares, and the like. Having selected a most accurate model based on the validation dataset, interaction prediction program 142 may then ascertain performance characteristics of the model my applying it to a test dataset and record characteristics such as accuracy, sensitivity, specificity, etc. In addition, interaction prediction program 142 identifies an appropriate threshold for use with the model. In the example embodiment, the threshold is determined via a parameter tuning step during cross-validation experiments. As used herein, the interaction threshold denotes the interaction score beyond which an interaction is likely.
Paragraph 66, “In the example embodiment, interaction prediction program 142 calculates a single interaction score for each drug-disease pair using the model selected above.”
If the model is old and well known, then disclosure is not required. However, the Specification repeatedly discusses building models and selecting a model.  Therefore, the written description does not disclose the claimed model.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 8, 11, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedro et al., U.S. Pre-Grant Publication 2009 / 0024615 in view of Luo et al., “DDI-CPI, a server that predicts drug-drug interactions through implementing the chemical-protein interactome” and Mathur et al., “Finding disease similarity based on implicit semantic similarity”
As per claim 1,
Pedro teaches a method for predicting drug-disease interactions, the method comprising:
a computer identifying one or more drug similarity measures between one or more drugs (paragraph 94 Okinet Ontology – 4 million concepts and encodes a wide range of semantic relations from more traditional relations such as synonyms, hypernyms, etc., as well as instance based semantic relations such as symptom of, causes, medication, etc.- the Specification does not disclose any quantifiable drug similarity measure nor say how or in what way the “drug similarity measure” is different from the “disease similarity measure.”);
the computer identifying one or more disease similarity measures between one or more diseases (paragraph 63, measure of appropriateness and paragraph 69, similarity or differences - the Specification does not disclose any quantifiable disease similarity measure nor say how or in what way the “drug similarity measure” is different from the “disease similarity measure.”);
the computer identifying one or more interactions between the one or more drugs and the one or diseases (paragraph 63, measure of appropriateness and paragraph 69, similarity or differences, paragraph 71, graph similarity and paragraph 79 scoring – the Specification does not provide a quantifiable scale for the interaction of drugs and diseases. Further, the 
the computer generating a knowledge graph by (figure 3 - The Specification does not disclose the formula for determining the claimed vector. Table 4 shows a “feature vector” as a matrix. However, the meaning of the matrix numbers is not disclosed – resultant is paragraph 40 and figure 8)
calculating one or more drug-disease feature vectors based (paragraphs 73, feature vectors 77, and 78 Tuple Similarity- as understood by the 112(b) above – how all of this is combined to result with the knowledge graph is not claimed) on one or more of 
the one or more interactions, 
the one or more drug similarity measures (paragraph 75 graph similarity), and 
the one or more disease similarity measures;
the computer performing entity resolution through statistical disambiguation on the knowledge graph (paragraphs 72, “edit distance” Specification paragraph 35, “In order to overcome other challenges associated with constructing a unified view of the data, interaction prediction program 142 employs entity resolution methodology through, for example, statistical disambiguation (e.g., cosine similarity, edit distance, or language model techniques) or through semantic analysis by examining the conceptual property of entities.” The Specification does not state what “entity resolution” is.  Entity resolution only appears within this one quote. Therefore, the Examiner understands entity resolution and statistical disambiguation as the same.); and
the computer calculating a first probability indicating whether a first drug of the one or more drugs will interact with a first disease of the one or more diseases based on a model (paragraphs 63 - 66), wherein the model is trained based on the one or more drug-disease feature vectors (paragraphs 96 – 99 Wikipedia example data for training).
Pedro does not explicitly teach the method for predicting drug-disease interactions, the method comprising:
a computer identifying one or more drug similarity measures between one or more drugs, 
wherein the one or more drug similarity measures include chemical-protein interactome profile and measures selected from the group comprising chemical structure, drug target, mechanism of action, anatomical therapeutic chemical, metabolizing enzyme, medical subject headings category, side effect, physiological effect, and pathway;
the computer identifying one or more disease similarity measures between one or more diseases,
wherein the one or more disease similarity measures include disease pathology and measures selected from the group comprising semantic, disease ontology, disease gene, disease phenotype, disease symptom, disease comorbidity, disease morphology, application independent, domain specific, process based, molecular, and cellular;
However, Luo further teaches the method for predicting drug-disease interactions, the method comprising:
a computer identifying one or more drug similarity measures between one or more drugs (Results – Model evaluation, Title – A server that predicts), 
wherein the one or more drug similarity measures include
chemical-protein interactome profile (paragraph 16 CPI) and 
measures selected from the group comprising chemical structure, drug target, mechanism of action, anatomical therapeutic chemical, metabolizing enzyme, medical subject headings category, side effect, physiological effect, and pathway (paragraph 16, drug target);
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pedro. One of ordinary skill in the art at the time of the invention would have added these features into Pedro with the motivation that it is reasonable to analyze the chemical–protein interactome (CPI) profiles of the drugs to predict their DDIs (Luo, Abstract).
However, Mathur further teaches the method for predicting drug-disease interactions, the method comprising:
the computer identifying one or more disease similarity measures between one or more diseases (paragraph 2),
wherein the one or more disease similarity measures include 
disease pathology (paragraph 3 with notation to the UMLS database)
and measures selected from the group comprising semantic, disease ontology, disease gene, disease phenotype, disease symptom, disease comorbidity, disease morphology, application independent, domain specific, process based, molecular, and cellular (paragraph 7 semantic similarity);

As per claim 4, Pedro in view of Luo and Mathur teaches the method of claim 1 as described above.
Pedro further teaches the method
wherein the model utilizes the one or more interactions as training data (paragraphs 96 – 99 What is an interaction?), and 
wherein the model utilizes the one or more drug similarity measures and the one or more disease similarity measures as variables that are deterministic of the first probability (Abstract).
As per claim 8,
Pedro in view of Luo and Mathur teaches the computer program product for predicting drug-disease interactions as described above in claim 1.
As per claim 11, Pedro in view of Luo and Mathur teaches the computer program product of claim 8 as described above.
Pedro further teaches the computer program product as described above in claim 4.
As per claim 15,
Pedro in view of Luo and Mathur teaches the computer system for predicting drug-disease interactions as described above in claim 1.  The Examiner notes that this limitation was not removed from claim 15, 
As per claim 17, Pedro in view of Luo and Mathur teaches the computer system of claim 15 as described above.
Pedro further teaches the computer system as described above in claim 4.
Claims 2, 3, 5, 9, 10, 12, 16, 18 and are rejected under 35 U.S.C. 103 as being unpatentable over Pedro et al., U.S. Pre-Grant Publication 2009 / 0024615 in view of Luo et al., “DDI-CPI, a server that predicts drug-drug interactions through implementing the chemical-protein interactome” and Mathur et al., “Finding disease similarity based on implicit semantic similarity,” as applied to claim 1 above, and further in view of of Hu et al., U.S. Pre-Grant Publication 2016/ 0140327.
As per claim 2, Pedro in view of Luo and Mathur teaches the method of claim 1 as described above.
Pedro in view of Luo and Mathur do not explicitly teach however, Hu further teaches the method comprising:
based on determining that the first probability exceeds a threshold, the computer identifying a second drug having a same intended result of the first drug (paragraph 76, above the mean – the computer identifies all drugs and just some happen to be above the threshold/ mean); and
the computer determining a second probability indicating whether the second drug will interact with the first disease (paragraph 76, score where the score is explained in paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pedro in view of Luo and Mathur. One of ordinary skill in the art at the time of the invention 
As per claim 3, Pedro in view of Luo and Mathur teaches the method of claim 1 as described above.
Pedro in view of Luo and Mathur do not explicitly teach however, Hu further teaches the method comprising:
utilizing the first probability in a causality assessment (paragraph 40 – utilizes these inputs to generate one or more drug repositioning predictions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pedro in view of Luo and Mathur for the reasons as described above.
As per claim 5, Pedro in view of Luo and Mathur teaches the method of claim 1 as described above.
Pedro in view of Luo and Mathur do not explicitly teach however, Hu further teaches the method wherein the model is trained based on logistic regression (paragraph 72).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pedro in view of Luo and Mathur for the reasons as described above.
As per claim 9, Pedro in view of Luo and Mathur teaches the computer program product of claim 8 as described above.
Pedro in view of Luo and Mathur, further in view of Hu teaches the computer program product as described above in claim 2.
As per claim 10, Pedro in view of Luo and Mathur teaches the computer program product of claim 8 as described above.
Pedro in view of Luo and Mathur, further in view of Hu teaches the computer program product as described above in claim 3.
As per claim 12, Pedro in view of Luo and Mathur teaches the computer program product of claim 8 as described above.

As per claim 16, Pedro in view of Luo and Mathur teaches the computer system of claim 15 as described above.
Pedro in view of Luo and Mathur, further in view of Hu teaches the computer system as described above in claim 2.
As per claim 18, Pedro in view of Luo and Mathur teaches the computer system of claim 15 as described above.
Pedro in view of Luo and Mathur, further in view of Hu teaches the computer system as described above in claim 5.
Response to Arguments
Applicant’s arguments, see Response to Claim Rejections under 35 U.S.C. § 112(b), filed 8/16/2021, with respect to claims 1 – 20 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 1 – 20 has been withdrawn. 
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive. 
III. Response to Claim Rejections under 35 U.S.C. § 101
Step 2A, Prong 1
The Applicant states, “Here, Applicants respectfully submit that the operations set forth in the claims cannot, as a practical matter, be performed entirely within the human's mind, even if aided by pen and paper.” The Examiner appreciates the Applicant’s opinion.  However, it is an opinion only and one without facts.
The Applicant states, “Applicants respectfully submit that the human mind is incapable, as a practical matter, of calculating one or more drug-disease feature vectors based on the similarity features listed above of the drugs, diseases, and drug disease interactions.”  It is the Examiner’s point that the invention only requires one interaction, of the one or more, which simplifies to something that a human is practically capable of doing. Further, the Specification does not limit the feature vectors. The Applicant has provided no objective proof to contradict this. 
The Applicant states, “As described by paragraph [0061], building a model involves estimating the relationships among variables, with particular usefulness for analyzing data having several variables deterministic of a dependent carriable. Here, Applicants respectfully submit that the human mind is incapable, as a practical matter, of building a model that determines a relationship amongst several variables deterministic of a dependent variable.” The claim only requires one variable. Humans are capable of estimating.  There is no particular model claimed.
The Applicant states, “Moreover, paragraph [00115] discloses that the invention may perform operational steps in any order and "substantially concurrently." Applicants respectfully submit that a human brain is incapable of performing two separate operations substantially concurrently.”  It is amusing that the Applicant quotes the Specification “may perform operational steps in any order and "substantially concurrently"” and then refutes the Specification, “performing two separate operations substantially concurrently.” Where is “substantially concurrently” found within the quote?  Where is that feature claimed?
Step 2A, Prong 2
The Applicant states, “Without conceding that Applicant's claimed invention recites an abstract idea, Applicants submit that the claimed invention is integrated into a practical application of the alleged mental process.” However, the practical application is not argued nor claimed.
Applicant's Claimed Invention Reflects an Improvement to a Technical Field
The Applicant states, “Similar to Finjan and Core Wireless, the presently recited invention relates to a computer implemented workflow for improving the identification of conflicts between drugs and diseases, i.e., "a software-related invention focused on improving computer technology", and therefore a practical application of the abstract idea.”  However, the instant invention is not a technical improvement or technological improvement.  The instant invention is an abstract idea applied to generic technology.
The Applicant states, “The present invention improves upon the field of medical analysis and prescription by improving the manner in which drug-disease conflicts are identified.”  The Examiner disagrees.  No improvement is found and certainly no technical improvement or technological improvement. As correctly cited by the Applicant, “the field of medical analysis” is not a technological field or a technical field. The field of medical analysis is a field or area of study.
The Applicant further states, “As described by paragraph [0019] of the specification, prior methods of identifying drug-disease conflicts were lacking due to several key constraints:”  However, the Specification also states in paragraph 18, “The present invention performs several key functions, including assessing drug-disease interactions using drug-drug similarities, disease-disease similarities, and known drug-disease interactions from expert-curated knowledge bases and literature.” Therefore, the Specification admits that “expert-curated knowledge bases and literature” manually solved this problem.  The invention then appears to apply the abstract idea to technology and achieve all the benefits of applying that abstract idea.
The Applicant states, “Thus, the present invention was conceived to address these delicacies in identifying drug-disease conflicts. In particular (Id., 19, emphasis added)…” What is strange here is that the Applicant then goes on to quote himself and not the Specification. “The application of a vector space of several hundred dimensions in order to simultaneously identify associations between one or more medications and one or more health conditions, Applicants respectfully submit, is an improvement to the current state of the art within the technical field of prescription medicine and medical data analysis in which a human is required to evaluate each of these associations one at a time.”  The Examiner notes that “several hundred” does not appear within the Specification. Regardless, this feature is not claimed.
Applicant's Claimed Invention Applies or Uses a Judicial Exception to Effect a Particular Treatment or Prophylaxis for Disease or Medical Condition
The Applicant states, “Applicants respectfully submit that the claimed invention applies the alleged judicial exception of a mental process to effect a particular treatment or prophylaxis for disease or medical condition, namely preventing conflicts between drugs and diseases.” Actually, the result of the invention is a value that may or may not be implemented.  The result is an abstract idea with a potential usage.
The Applicant states, “Moreover, dependent claim 2 identifies an alternative drug that is found not to create a conflict between a drug and disease, reciting, inter alia:” Claim 2 determines a probability. A number without actual usage is an abstract idea.
The Applicant states, “Thus, Applicants respectfully submit that the present invention serves to not only effect a prophylaxis of medication side effect conflicts through avoidance of drug-disease conflicts, but further effects a particular treatment of the medications by substituting one or more alterative medications for a same health condition having less identified conflicts.” The Applicant’s opinion of the intended usage is so noted.
Applicant's Claimed Invention Includes Additional Elements that Apply or Use the Judicial exception in Some Other Meaningful Way
The Applicant states, “Applicants contend that the numerous steps provided in significant detail within Applicants' claimed invention illustrate that the additional elements apply and use the judicial exception (i.e., the abstract idea) in a meaningful way beyond generally linking the judicial exception to a particular technological environment.”  The Examiner disagrees with the “specific detail” assertion in that the claims are written a higher level and without specifics.  Further, there is no usage of the abstract idea. 
The Applicant further states, “For example, the claimed invention is configured for identifying one or more drug similarity measures between one or more drugs, one or more disease similarity measures between one or more diseases, and one or more interactions between the one or more drugs and the one or more diseases (claim 1).” The Applicant’s quote is exactly the Examiner’s point. The invention “is configured for identifying…” which means that it creates a value with an intended purpose. There is no practical application.
The Applicant further states, “Moreover, the claimed invention is configured for generating a knowledge graph by calculating one or more drug-disease feature vectors based on the one or more interactions, the one or more drug similarity measures, and the one or more disease similarity measures, as well as performing entity resolution through statistical disambiguation.”  The “graph” could be one vector that is never displayed.  The graph is generated but nothing is done with it.
The Applicant further states, “What's more, the invention is configured for calculating …” The invention performs mathematical calculations with no practical application of the results.
The Applicant states, “Rather, Applicants have narrowly tailored the claims to a specific process for identifying medication side effect conflicts, and furthermore the claims exhibit no high level of generality intended to monopolize the alleged exception.” The Applicant is entitled to his opinion.
Step 2B
The Applicant states, “As described above, rather, the claimed invention is configured for identifying …” The problem with the invention is not that is identifies.  The problem with the invention is that it does nothing with the identified information.
The Applicant states, “Applicants respectfully submit that at least the aforementioned claims provide for significantly more than a mental process, particularly when aspects of the present invention are incapable of being performed in the human mind, as demonstrated above.”  What specifically is claimed to be “significantly more” than an abstract idea is not clear.
V. Claim Rejections under 35 U.S.C. § 112
The Applicant states, “Applicants respectfully traverse the 11 (a) rejection noted above. The Office Action indicates that claims 1-20 fail to disclose which model the Applicants possess despite claims 5, 12, and 18 reciting that the model is based on logistic regression:” However, that states that the “model is based on logistic regression.”  It does not state what the model is.  
For example, above the Applicant argues with regard to 101, ““As described by paragraph [0061], building a model involves estimating the relationships among variables, with particular usefulness for analyzing data having several variables deterministic of a dependent carriable.” What is the model built as argued by the Applicant?  The Examiner has further quoted the Specification to show that the claimed “model” is not disclosed.
VII. Response to Claim Rejections under 35 U.S.C. § 102
IX. Response to Claim Rejections under 35 U.S.C. § 103
The Applicant states, “As demonstrated above, Applicants respectfully submit that Pedro fails to teach or disclose all aspects of Applicants' amended independent claims. Applicants further respectfully submit that Hu fails to cure the deficiencies of Pedro with respect to the outstanding claims.” Please see the updated rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626